Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US 11195379 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
method of adjusting placement of a next wager on an outcome in a live sporting event by a specific increment
storing, in a database, past wagers 
providing a default wager option to a wagering network for a wager in a live sporting event, wherein the wagering network receives data from a past in the live sporting event 
comparing, by an incremental wagering module, information about one or more past wagers to context in the live sporting event 
determining, by the incremental wagering module, a specific wager adjustment increment based on the comparison of the one or more past wagers to the context in the live sporting event 
providing, by the incremental wagering module on a gaming device a proposed adjusted wager corresponding to the specific wager adjustment increment for the wager on the live sporting event
wherein the proposed adjusted wager is displayed via a wagering application 
wherein the information about the one or more past wagers comprises wager amount, wager odds, and wager success.
determining a similarity score related to associated with the one or more past wagers 
setting a similarity threshold based on the similarity score
wherein the proposed adjusted wager is equal to a maximum wager placed in the one or more past wagers
wherein the proposed adjusted wager is equal to an average wager placed in the one or more past wagers
wherein the proposed adjusted wager is equal to an amount won by a successful wager on one or more of previous or a combination 
system for adjusting a wager of a next wager on an outcome of in a live sporting event by a specific amount, comprising: a database storing past wagers, from a past in a live sporting event, an odds database that generates odds for wagers in a live sporting event based on the received data from the past in the live sporting event 
an incremental wager module, wherein the incremental wager module determines, a specific wager adjustment increment based on a comparison of one or more past wagers to a context in a live sporting event
provides a proposed adjusted wager on the of the live sporting event, a threshold of similarity, wherein the incremental wager module determines the specific wager adjustment increment and provides the proposed wager when the context exceeds the threshold of similarity
a gaming device that displays the proposed wager via a wagering application



 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of organizing human activity and/or a fundamental economic practice using data retrieval and calculation, which is practicably performable by a human mind.
The claim(s) recite(s), inter alia, 
providing a default wager option to a wagering network for a wager on an upcoming action, wherein the wagering network receives data from a past action 
 
comparing, before the upcoming action in the live sporting event, information about one or more past wagers to context of the upcoming action, wherein the information about the one or more past wagers comprises wager amount, wager odds, and wager success

determining a specific wager adjustment increment based on the comparison of the one or more past wagers to the context of the upcoming action in the live sporting event

a threshold of similarity, wherein the incremental wager module determines the specific wager adjustment increment and provides the proposed wager when the context of the upcoming action exceeds the threshold of similarity

providing, before the upcoming action, a proposed adjusted wager corresponding to the specific wager adjustment increment for the wager on the upcoming action

Under the broadest reasonable interpretation, claims 1-8 recite limitations performable in the human mind.  Regarding claims 1 and 7, a human—using their mind, pen and paper—is capable of producing a default wager amount, comparing one more past wagers to the context of the upcoming wager in a live sporting event, determining an amount to adjust the default wager based on the comparison or to similarity to previous wagers, and providing the adjusted wager amount prior to the upcoming action.

The abstract idea is not integrated into a practical application. Claim 1 recites the additional elements of a database, an “incremental wagering module” a “wagering application.” Specifically, these additional elements, when considered individually or in combination, are not integrated into a practical application because:
Database:  A "wager database" as a means to store data is well-understood, routine and conventional at the time of filing (MPEP 2106.05(d): Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
Incremental wagering module:  As illustrated in Fig. 1, this module is depicted with a high degree of generality as a conventional hardware or software component. As such, it would be reasonable to interpret it as a generic computing device.
Wagering application:  This module is depicted in Fig. with a high degree of generality. The recited “wherein the proposed adjusted wager is displayed via a wagering application” amounts to insignificant post-solution activity in that the action is merely conveying the results of the human-performable calculations and is not integral to its inventive concept.
Regarding claim 2, the recited “determining a similarity score related to actions associated with the one or more past wagers and the upcoming action” is a similarly human-performable operation.
Regarding claim 3, the recited “setting a similarity threshold based on the similarity score” is a similarly human-performable operation.
Regarding claim 4, the recited “wherein the proposed adjusted wager is equal to a maximum wager placed in the one or more past wagers” is a similarly human-performable operation.
Regarding claim 5, the recited “wherein the proposed adjusted wager is equal to an average wager placed in the one or more past wagers” is a similarly human-performable operation.
Regarding claim 6, the recited “wherein the proposed adjusted wager is equal to an amount won by a successful wager on one or more of a previous action or a combination of actions before the upcoming action” is a similarly human-performable operation.
Regarding claim 8, the recited “wherein the specific wager adjustment is equal to an amount won by a successful wager on one or more of the previous actions or a combination of action before the next upcoming action” is a similarly human-performable operation.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US 2020/0357246 A1) in view of MacInnes (US 2019/0262721 A1).
Regarding claim 7, Nelson discloses a system for adjusting a wager of a next wager on an outcome of an action in a live sporting event by a specific amount (Abstract) comprising a database storing past wagers (¶ [0133]: historical betting data), data received from a past action in a live sporting event (¶ [0133]: historical betting data), an odds database that generates odds for wagers on an upcoming action in a live sporting event based on the received data from the past action in the live sporting event an incremental wager module (360), wherein the incremental wager module determines, before the upcoming action in the live sporting event, a specific wager adjustment increment based on a comparison of one or more past wagers to a context of an upcoming action in a live sporting event (¶ [0133]: suggested wager amount) and provides a proposed adjusted wager on the upcoming action of the live sporting event (Fig. 4B). 
MacInnes suggests—where Nelson does not disclose—a threshold of similarity, wherein the incremental wager module determines the specific wager adjustment increment and provides the proposed wager when the context of the upcoming action exceeds the threshold of similarity, and a gaming device that displays the proposed wager via a wagering application (¶ [0172]: similarity score). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Nelson and MacInnes in order to produce a more appropriate suggested wager amount.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of MacInnes and Nicely (US 2004/0185933 A1).
Regarding claim 8, Nicely suggests—where Nelson does not disclose—wherein the specific wager adjustment is equal to an amount won by a successful wager on one or more of the previous actions or a combination of action before the next upcoming action (Fig. 3: 16 and 18). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Nelson, MacInnes, and Nicely in order to help the player conform to a pre-planned betting strategy.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129. The examiner can normally be reached on M-Th 10-8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax number for the examiner is (571) 270-8844. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.  A paper copy of any and all email correspondence will be placed in the appropriate patent application file.  Email communication must be authorized in advance.  Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715